In the Name of God, the Compassionate, the Merciful
All praise belongs to the Almighty God and peace and blessing upon His prophet and his household and companions
Mr. President
I am delighted to congratulate you, as the representative of our fraternal neighbor, Turkey, on your well-deserved election as the President of the Seventy-Fifth Session of the United Nations General Assembly. Allow me to wish every success for you, the honorable Secretary General and all your colleagues in your efforts to realize the goals and objectives of the United Nations.
Excellencies
The people of the world, having taken God-given blessings of health and security for-granted, were suddenly shaken by the outbreak of COVID-19. In spite of its tiny size, COVID-19 managed to challenge global management and national governance so seriously that the world’s most significant assembly is convening virtually through videoconference.
COVID-19 is now a “common pain” for humanity — thanks to the rapid growth of science, technology and the media. This common pain has demonstrated that despite all progress, our ignorance as humans far outweighs our knowledge. COVID-19 is calling us to more humility and humbleness before the Almighty and the Truth of Creation. It is guiding human societies towards civil piety in promoting social and individual ethics as well as preventing environmental degradation and manipulation of nature and unhindered interference in the Creation. This universal plague that has crossed over the fabricated boundaries of power and wealth reminds us, once again as members of human society, that it would be impossible to confront common global issues without global participation.
All of us across the globe are experiencing difficult times during the pandemic. However, my nation, the resilient people of Iran, instead of enjoying global partnership and cooperation, is grappling with the harshest sanctions in history imposed in blatant and gross violation of the Charter of the United Nations, international agreements and Security Council Resolution 2231 (2015).
The footage broadcast to the world concerning the treatment of an African American by the U.S. police is reminiscent of our own experience. We instantly recognize the feet kneeling on the neck as the feet of arrogance on the neck of independent nations. For decades, the valiant Iranian nation has paid a similar high price for its quest for freedom and liberation from domination and despotism. However, the Iranian nation has not only resisted the pressure, but flourished and advanced while persistently pursuing its historical and civilizational role as the axis of peace and stability, the harbinger of dialog and tolerance and the champion of the fight against occupation and extremism:
•	 We stood with the people of Afghanistan against Soviet occupiers, domestic warlords, extremists, Al-Qaeda terrorists and American occupiers. And we played a pivotal role in all peace and reconciliation processes, be it the 2001 Bonn Conference or regional initiatives.
•	In the Mid 1980’s, we called for collective security arrangements in the Persian Gulf, even as all global and regional powers were backing Saddam Hussein’s “tanker war”. In 2013, we proposed World Against Violence and Extremism (WAVE), which was unanimously adopted by this Assembly. In 2018, we offered a nonaggression pact to our neighbors and in 2019 we presented HOPE (Hormuz Peace Endeavor) to this General Assembly in an effort to enhance peace and stability in the Persian Gulf.
•	We were the first country in the region to stand with the people and government of Kuwait against occupation by Saddam; and it was Iran that foiled his dream of dominating all his former Arab allies.
•	We stood with the people of Iraq against Saddam tyranny, U.S. occupation and Daesh savagery. We supported all Iraqis — whether Kurd or Arab, Sunni or Shia, Yazidi or Christian — and supported democratic achievements of Iraqi people from the Governing Council in 2003 to all elected governments since.
•	We stood alongside the people of Syria against tens of terrorist Takfiri groups, separatists and foreign fighters. We presented our four-point peace plan— centered on self-determination by the Syrian people — in 2013 when others were seeking a military solution. In 2016, we formed the Astana process — in partnership with Russia and Turkey — aimed at achieving peace and political stability in Syria.
•	We stood with the people and government of Lebanon against Zionist occupiers, domestic warmongers and foreign plotters.
•	We never ignored occupation, genocide, forced displacement and racism in Palestine and we never made a deal over the Holy Quds and the fundamental rights of the Palestinian people. And in 2012, we presented a democratic solution through referendum in Palestine.
•	We vociferously called for justice against aggression for the besieged people of Yemen and presented a four-point peace plan at the outset of hostilities in 2015.
•	We fought alone against extremists and Daesh terrorists — who claimed to be fighting for Islam — in this sensitive region of the world; so that the international community would recognize the true face of Islam: the moderate and rational Islam; and not extremism and demagoguery. Our assassinated hero, Martyred General Soleimani, was the champion of the fight against violent extremism in the Middle East and fought to protect all citizens of this region — religious or secular, Muslim or Christian, Shia or Sunni — against medieval reactionaries.
•	And in 2015, we achieved the JCPOA as one of the biggest accomplishments of the history of diplomacy and remained faithful to it in spite of persistent violations by the United States.
Mr. President
Such a nation does not deserve sanctions. The response to peace is not war. The reward for combatting extremism is not assassination. The reaction to the choice of people through the ballot box in Iran, Iraq and Lebanon is not outside agitation and support for non-democratic processes and street riots.
Words and claims are not our yardstick. Actions are:
• They claimed they came to our region to fight Saddam Hussein—the very monster they had themselves created, nurtured, and financed in his imposed war against Iran, equipping him with chemical weapons and the most sophisticated war machine.
•	They boast to be fighting terrorism and Daesh, while it is, they themselves, who created this terror network. And they have the audacity to expect regional gratitude for such behavior.
•	They accuse us — without any foundation — of trying to build nuclear weapons, and they impose sanctions on others under the pretext of nuclear proliferation. This is while they have the infamy of being the sole user of atomic bombs in the history of humanity; and while the only possessor of nuclear weapons in West Asia is running their non-proliferation theatre.
•	They speak of human rights, while they have targeted — through their “maximum pressure” — heath, welfare and even the right to life of all Iranians.
•	They are directly involved — along with their regional accomplices — in every single case of occupation, war, and aggression — be it in Palestine, Afghanistan, Yemen, Syria, Iraq, Lebanon, Libya, Sudan, or Somalia. Yet they blame Iran for their own inevitable defeats in confronting the will of the people of the region.
•	They have sold hundreds of billions of dollars of weapons to their clients turning our region into a powder keg. Yet, they try in vain to deprive Iran of its minimum defense requirements, and disregard international law and global consensus in order to extend arms restrictions against Iran in contravention of the letter of UNSCR 2231.
Here, I should express our appreciation to the presidents of the Security Council for the months of August and September 2020, as well as to thirteen of its members — especially Russia and China — who twice said a decisive and resounding “NO” to the unlawful US attempt to exploit the Council and its Resolution 2231 (2015).
This is a victory not just for Iran, but for the global community — during the transitional international order in the post-Western world — that an aspirant of hegemony is humiliated in such self-created isolation.
Ladies and Gentlemen
Where can you find precedent for a government to renege, without any reason, on the outcome of 13 years of multilateral talks — also attended by its predecessor, shamelessly violate a resolution of the Security Council and even punish others for abiding by a UNSC resolution? And simultaneously claim to be seeking negotiations and a “big deal”?
The United States can impose neither negotiations, nor war on us.
Life is hard under sanctions. However, harder, is life without independence.
Political freedom at home is important. We—as the oldest democracy in the Middle East—are proud of our people determining their destiny and will not trade domestic freedom with foreign interference.
Democracy is the sovereign right of a nation, and not the right of interference by an outsider — let alone a terrorist and interventionist outsider that remains captive to the illusions of 19 August 1953, when its predecessors overthrew the only democracy in the Middle East through a coup d’etat.
Dignity and prosperity of our nation are essential for us; and they are attained through diplomacy relying on national will coupled with resilience.
We are not a bargaining chip in U.S. elections and domestic policy.
Any U.S. administration after the upcoming elections will have no choice but to surrender to the resilience of the Iranian nation.
And for the world: Today is the time to say “no” to bullying and arrogance. The era of dominance and hegemony is long over. Our nations and children deserve a better and safer world based on the rule of law.
Now is the time for the right choice.
I thank you for your attention.